Citation Nr: 1548610	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-32 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder other posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for PTSD

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to a total disability rating for compensation based on individual unemployability(TDIU) prior to May 23, 2011.

5.  Entitlement to TDIU since May 23, 2011; based on all service-connected disabilities other than hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to February 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in May 2009 and May 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).  The 2009 rating decision denied service connection for major depressive disorder, PTSD, and individual unemployability; and the 2011 rating decision denied, in pertinent part, service connection for migraine headaches.

The issue of entitlement to TDIU before and after May 23, 2011, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a confirmed diagnosis of PTSD.  

2.  The Veteran has been diagnosed with and treated, by VA, for major depressive disorder/depressive disorder; and his depressive disorder is related to his service-connected lumbosacral spine disability.  

3.  The preponderance of the evidence is against the claim of service connection for migraine headaches.




CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for PTSD are not met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for a grant of service connection for a non-PTSD psychiatric disorder; to include major depressive disorder and depressive disorder, are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. § 3.310 (2015).

3.  A migraine headaches disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in letters dated in September 2008 and May 2010.  These letters amply apprised the Veteran of the information and evidence needed to prevail on his claims.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  

VA also assisted the Veteran in the development of his claims.  The Veteran's service and post-service treatment records have been obtained and are in the claims file.  Social Security disability records have also been obtained and are in the claims file.  Additionally, the Veteran was afforded numerous VA examinations; and the reports of those examinations are of record.  He was also offered the opportunity to testify before a member of the Board, which he initially accepted, but later withdrew.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the development of the claims decided below, and he has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims resolved in this decision, and no further assistance to develop the claims is required.  See Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Service connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310(a).  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with the provisions of 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and in-service stressors; and credible supporting evidence that the claimed in service stressor or stressors occurred.  38 C.F.R. § 3.304(f).  If the Veteran fails to demonstrate any one element, denial of service connection will result.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Unless PTSD is diagnosed in service and the in-service stressor is related to service, or, when PTSD is diagnosed after service, the in-service stressor is related to combat or to fear of hostile military or terrorist activity or to a prisoner-of-war experience, or to a personal assault, the Veteran's lay testimony alone may not establish the occurrence of an alleged noncombat in-service stressor and the record must contain credible supporting evidence that the alleged noncombat in-service stressor actually occurred.  38 C.F.R. § 3.304(f).

A. An acquired psychiatric disorder, including PTSD

The Veteran was not diagnosed with PTSD during service.  Additionally, although VA medical records dating from 2007 chronicle treatment (including inpatient care) for psychiatric symptoms, there is no evidence of PTSD.  In fact, according to an August 2014 VA examiner (a psychologist), the Veteran's symptoms do not meet the criteria for a diagnosis of PTSD; and there is no competent medical evidence to the contrary.  Absent a confirmed diagnosis of PTSD service connection is not warranted.

There is, however, VA medical evidence of major depressive disorder/depressive disorder since at least April 2007, and the August 2014 VA examiner unequivocally stated that the Veteran's depression is secondary to his service-connected lumbosacral strain disability.  The preponderance of the evidence accordingly favors a grant of service connection for an acquired psychiatric disorder other than PTSD, to include major depressive disorder and depressive disorder.

B. Migraine headaches

In addition to the foregoing, the Veteran seeks service connection for headaches.  During a June 2014 VA headaches examination he averred that he hit his head after falling out of a military vehicle during service, and that he wore a neck brace.  He further stated that if he turns his neck a certain way his head cracks/he gets severe headaches.  He added that he takes migraine headache medication.

The record contains no evidence of any headaches, migraine or otherwise, during service, so service connection for migraine headaches on a direct basis under 38 C.F.R. § 3.303(a) is not warranted.

Additionally, while there is post-service evidence of headaches, there is no medical evidence of a nexus to service.  On the contrary, according to a June 2014 VA examiner (who duly noted that service treatment records confirmed that the Veteran had indeed fallen fallen off of a truck on one occasion and fallen head-first into a fox-hole on another occasion), the Veteran's headaches are not related to these or any other events in service because they did not present until long after the Veteran's separation from service.  This is highly probative evidence against the claim, and there is no medical evidence of record to the contrary.

As for the Veteran's contention that his headaches are related to his current neck (cervical spine) and shoulder problems, in a decision dated in January 2014 the Board denied the Veteran's appeals for service connection for a cervical spine disorder and a bilateral shoulder disorder; so service connection for headaches on a secondary basis under 38 C.F.R. § 3.310 is not possible.  See 38 C.F.R. § 20.110 (regarding finality of Board decisions).

As for the evidence in support of the claim, in a statement dated in May 2010 an acquaintance wrote that she had known the Veteran for 20 years and that the Veteran had a lot of migraine headaches.  She did not, however, claim that the Veteran had headaches during service.  She also does not profess to be a medical practitioner, or aver that the Veteran's headaches are related to service.  This evidence consequently does little to assist the claim.

The Veteran has not reported having headaches since service.  Thus, to the extent that the Veteran himself suggests that his remote onset headaches may be related to his service, this a medical question that is complex in nature, so any inference, that is, opinion, must come from one with medical expertise, or have some medical foundation.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a determination of the origins of a specific disorder).  The Veteran's lay opinion is therefore little more than conjecture and is of no probative weight.  And it is not argued or shown that he is otherwise qualified through specialized education, training, or experience to offer a medical opinion on causation.  He has also presented no competent medical evidence in support of his lay opinion.  See 38 C.F.R. § 3.159(a)(1)).  Service connection under 38 C.F.R. § 3.303(d) is therefore not warranted.  

The Board accordingly finds that the preponderance of the evidence is against the claim, as there is no mention of headaches during service or for many years after service, and no competent probative evidence that links the Veteran's migraine headaches to service or any incident of service.  The appeal for service connection must therefore be denied and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder other than PTSD; to include major depressive disorder and depressive disorder, is granted.

Service connection for migraine headaches is denied.


REMAND

In view of the above grant of service connection for an acquired psychiatric disorder the Veteran's disability picture has changed; and his appeal for TDIU is contingent on the rating and effective date of this disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As the record contains medical evidence of at least one psychiatric hospitalization (in July 2008), as well as medical opinion evidence of unemployability since at least March 2004, further development of the claim for TDIU, including acquisition of an opinion as to the Veteran's employability, is needed.  

In this regard it is noted that in a rating decision dated in December 2012, the RO increased the rating for the Veteran's service-connected hearing loss disability from 0 to 100 percent, effective May 23, 2011.  The issue therefore, as set out in the title page of this decision, is whether entitlement to TDIU is warranted based on all service-connected disabilities prior to May 23, 2011; and based on all service-connected disabilities other than hearing loss after May 23, 2011.  

In remanding this claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley v. Peake, 22 Vet. App. 280 (2008).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement special monthly compensation (SMC) under 38 U.S.C.A § 1114.  See Bradley, 22 Vet. App. 280, 294 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  Indeed, as noted in Bradley, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds the separate disability supports a TDIU rating independent of the other 100 percent disability rating.  See Bradley, 22 Vet. App. 280, 294 (2008); see also DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999) (the logic of Bradley suggests that if a Veteran has a schedular total rating for a particular service-connected disability and subsequently claims TDIU for a separate disability, VA must consider the TDIU claim despite the existence of the schedular total rating and award SMC under section 1114(s) if VA finds the separate disability(ies) support a TDIU rating independent of the other 100 percent disability rating). 

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, the Veteran's VA treatment records dated after May 2011.

Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran. 

2.  Send the claims file to a VA examiner for an opinion regarding the Veteran's employability.  After review of all of the medical and lay evidence, including the Veteran's Social Security disability records, and taking into account the Veteran's education, training, and work history (but not his age or the impact of any nonservice-connected disabilities), the examiner is specifically requested to opine as follows:

a) whether it is at least as likely as not that the Veteran's service-connected psychiatric and other disabilities, individually or collectively, rendered him unable to secure or follow substantially gainful employment prior to May 23, 2011.  

b) whether it is at least as likely as not that the Veteran's service-connected psychiatric and physical health disabilities other than hearing loss, individually or collectively, rendered him unable to secure or follow substantially gainful employment after May 23, 2011.  

In addition to his now service-connected psychiatric disorder, the Veteran is service-connected as follows:

100 percent		hearing loss 
10 percent	degenerative disc disease of the lumbar spine	
10 percent		right lower extremity radiculopathy
10 percent		tinnitus
10 percent	post-operative residuals of pilonidal cyst 

A rationale for these opinions should be provided, together with appropriate reference to facts found in the claims file.  

3.  After completion of the above and any other development as may become indicated, re-adjudicate the issue of entitlement to TDIU based on all service-connected disabilities prior to May 23, 2011; and the issue of entitlement to TDIU based on all service-connected disabilities other than hearing loss since May 23, 2011.  If either issue is denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


